The question raised by Fellows  Son's exception is whether Thompson is entitled to hold, as security for signing Smith's notes, the money in the plaintiffs' hands, and not, as they contend, what Thompson could recover from Smith.
In other words, the question and the only question for the court is whether the assignment is valid. It is conceded that it (1) was made in good faith, (2) has a sufficient consideration to sustain it and (3) that the money in the plaintiffs' hands is insufficient to save Thompson from loss, if he is compelled to pay all the notes he endorsed. It must be held, therefore, that the assignment is valid, for the mere fact the plaintiffs were not notified of the assignment until after they were summoned as trustees does not render the assignment invalid as to Fellows  Son. Marsh v. Garney, 69 N.H. 236.
Fellows  Son's exception overruled.
All concurred.